DETAILED ACTION
This is responsive to the RCE filed 05 July 2022.
Claims 1-2, 6 and 10 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are moot in view of the new grounds of rejection herein.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In lines 11-12 claim 1 recites the limitation “said information associated with said articulatory classes and subclasses in multilingual speech”. However, the original specification does not disclose the claimed information in multilingual speech. As a matter of fact, the specification discloses (as is known in the art) that articulatory classes and subclasses are language independent (see Applicant’s Figs 6, 7 and related text, see also Mantena, section Introduction, paragraph 2).
Claim 2 is rejected for depending upon a rejected claim without providing a remedy.

In lines 13-14 claim 6 recites the limitation “said information associated with said articulatory classes and subclasses in multilingual speech”. However, the original specification does not disclose the claimed information in multilingual speech. As a matter of fact, the specification discloses (as is known in the art) that articulatory classes and subclasses are language independent (see Applicant’s Figs 6, 7 and related text, see also Mantena, section Introduction, paragraph 2).

In lines 10-11 claim 6 recites the limitation “information associated with said articulatory classes and subclasses in multilingual speech”. Also, in lines 14-15, claim 10 recites “said plurality of said articulatory classes and subclasses information in multilingual speech”. However, the original specification does not disclose the claimed informations in multilingual speech. As a matter of fact, the specification discloses (as is known in the art) that articulatory classes and subclasses are language independent (see Applicant’s Figs 6, 7 and related text, see also Mantena, section Introduction, paragraph 2).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein obtaining said records by training said electronic device, before obtaining said records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech” in lines 10-12. First, “obtaining said records by training said electronic device, before obtaining said records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech” lacks proper antecedent basis in the claim. Second, the wherein claim is not followed by a further limiting limitation. The metes and bounds of the claim are indefinite. To overcome the indefiniteness and for consistency, it is believed the claim should read ‘plurality of records by training said electronic device, before obtaining said plurality of records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech’. Further, in lines 21-22, for consistency, the limitation “matching said articulatory classes and subclasses information with said plurality of records to obtain a result” should be amended to ‘matching said plurality of articulatory classes and subclasses information with said plurality of records to obtain a result’.

Claim 2 is rejected for depending upon a rejected claim without providing a remedy.

Claim 6, in lines 4-7, recites the limitation “inputting said multilingual keyword data, wherein said keyword data includes plurality of multilingual text keywords and the corresponding multilingual audio keywords or plurality of multilingual audio keywords and the corresponding multilingual text keywords”. The phrases “the corresponding multilingual audio keywords” and “the corresponding multilingual text keywords” lack proper antecedent basis in the claim. The limitation will be interpreted as ‘inputting said multilingual keyword data, wherein said keyword data includes a plurality of multilingual text keywords and a plurality of multilingual audio keywords and 
Claim 6 further recites the limitation “wherein obtaining said records by training said electronic device, before obtaining said records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech” in lines 12-14. First, “obtaining said records by training said electronic device, before obtaining said records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech” lacks proper antecedent basis in the claim. Second, the wherein claim is not followed by a further limiting limitation. The metes and bounds of the claim are indefinite. To overcome the indefiniteness and for consistency, it is believed the claim should read ‘plurality of records by training said electronic device, before obtaining said plurality of records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech’.
Claim 6 also recites the limitation “wherein the step of converting said input multilingual text keywords to obtain said plurality of articulatory information” in lines 15-16. This limitation lacks proper antecedent basis in the claim. The limitation will be interpreted as ‘wherein the step of converting said multilingual keyword data to obtain said plurality of articulatory classes and subclasses information’.
Claim 6 furthermore recites the phrase “said multilingual text keywords” in line17. It is unclear if this limitation refers back to the antecedent basis of line 5 or the one of line 7. 
Claim 6 then recites the limitation “wherein before converting said input multilingual audio keywords to obtain plurality of articulatory classes and subclasses information” in lines 15-16. This limitation lacks proper antecedent basis in the claim. The limitation will be interpreted as ‘wherein before converting said multilingual keyword data to obtain said plurality of articulatory classes and subclasses information’. For consistency, “training said electronic device on multiple languages to detect plurality of said articulatory classes and subclasses information in multilingual speech” in lines 24-26 will be interpreted as ‘training said electronic device on multiple languages to detect a plurality of said plurality of articulatory classes and subclasses information in multilingual speech’. Further, in lines 19-20, the limitation “a sequence of articulatory classes” should be ‘a sequence of articulatory classes and subclasses’ in order to provide proper antecedent basis for “said sequence of articulatory classes and subclasses” of lines 20-21.
Further claim 6 recites “converting, by said electronic device, said keyword data into a sequence of phonemes; converting said sequence of phonemes into information associated with articulatory classes and subclasses; and thereby combining said information associated with articulatory classes and subclasses of said multilingual texts and audio keywords to perform matching”. It is unclear how converting said keyword data into a sequence of phonemes and converting said sequence of phonemes into information associated with articulatory classes and subclasses results in combining said information associated with articulatory classes and subclasses of said multilingual texts and audio keywords to perform matching. The metes and bounds of the claim are indefinite. The cumulative deficiencies of the claim have rendered the application of prior art impossible.
Finally, in lines 28-33, claim 6 recites “In claim 7, lines 4-5, the limitation “and thereby combining said plurality of articulatory classes and subclasses information of said multilingual text keywords and said multilingual audio keywords, and thereby matching said combined plurality of articulatory classes and subclasses information with said plurality of records to obtain a result”. First, “said plurality of articulatory classes and subclasses information of said multilingual text keywords” lacks proper antecedent basis in the claim (there only antecedent basis for a plurality of articulatory classes and subclasses information of said multilingual keywords). Second, it is unclear if “said multilingual text keywords” refers back to the antecedent basis of line 5 or the one of line 7. Third, it is unclear if “said multilingual audio keywords” refers back to the antecedent basis of line 5 or the one of line 6. Fourth, it is unclear how the combining and matching steps are a result (suggested by the thereby clauses) of the preceding claimed features in the claim.
	The cumulative effect of indefiniteness has rendered the application of prior art to claim 6 impossible.

Claim 10 recites the limitation “wherein obtaining said records by training said electronic device, before obtaining said records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech” in lines 10-12. First, “obtaining said records by training said electronic device, before obtaining said records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech” lacks proper antecedent basis in the claim. Second, the wherein claim is not followed by a further limiting limitation. The metes and bounds of the claim are indefinite. To overcome the indefiniteness and for consistency, it is believed the claim should read ‘plurality of records by training said electronic device, before obtaining said plurality of records, on multilingual speech to detect the said information associated with said articulatory classes and subclasses in multilingual speech’.
Also “plurality of multilingual audio keywords” in line 4 should read ‘a plurality of multilingual audio keywords’ and “plurality of articulatory classes and subclasses information” in lines 5-6 should read ‘a plurality of articulatory classes and subclasses information’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mantena et al. ("Use of articulatory bottle-neck features for query-by-example spoken term detection in low resource scenarios." 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). IEEE, 2014) in view of Buzo et al. ("Multilingual query by example spoken term detection for under-resourced languages," 2013 7th Conference on Speech Technology and Human - Computer Dialogue (SpeD), 2013).
Claim 10:
Mantena discloses a method for performing at least a keyword data search by using an electronic device, the method comprising the steps of: 
inputting said keyword data, wherein said keyword data includes a plurality of audio keywords (“Let Q = {q1, q2,..., qi,..., qn} be a spoken query (or query) containing n feature vector”, section 3, paragraph 1); 
converting the said input audio keywords to obtain a plurality of articulatory classes and subclasses information (“Each of these feature vectors represent a Gaussian, articulatory or phone posteriorgrams as computed in Sections 4 and 5”, section 3, paragraph 1), wherein said device includes a multilingual speech-based storage system having a plurality of records of information associated with said articulatory classes and subclasses (“Let R = {u1, u2,..., uj,..., um} be the spoken audio (or reference) containing m feature vectors. Each of these feature vectors represent a Gaussian, articulatory or phone posteriorgrams as computed in Sections 4 and 5”, section 3, paragraph 1, see section 2, paragraph 1 for multilingual speech-based storage system, see section 4, paragraph 2 for classes and sub-classes); 
obtaining the said plurality of records by training said device, before obtaining the said records, on speech to detect information associated with said articulatory classes and subclasses (“we provide experimental results to show that 20–30 mins of training data can be used to derive articulatory BN features”, Introduction, paragraph 5, see also section 5, paragraph 2); 
wherein before the step of converting said input audio keywords to obtain plurality of said articulatory classes and subclasses information, training said electronic device on speech to detect said plurality of said articulatory classes and subclasses information (“we provide experimental results to show that 20–30 mins of training data can be used to derive articulatory BN features”, Introduction, paragraph 5, see also section 5, paragraph 2); 
matching said plurality of articulatory classes and subclasses information with said plurality of records to obtain a result (“The distance measure between a query vector qi and a reference vector uj is given … We define the term search hit as the region in the reference R that is likely to contain the query Q”, section 3, paragraph 1).
Mantena does not explicitly disclose that the audio keywords and that the speech used for the claimed training are multilingual.
In a similar audio keywords data search system, Buzo discloses wherein the audio keywords are multilingual inputs (“Multilingual speech systems have to deal with multiple languages input”, section II, paragraph 1) and wherein the system is trained using multilingual speech data (“Our study is closely related to works that provide multilingual acoustic models, even though they are mainly used in ASR. One way of obtaining such universal models is by training with multiple languages speech data”, section II, paragraph 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result inputting multilingual audio keywords and training Mantena’s device using multilingual inputs because systems used for multiple languages perform better when they are trained with multiple languages (see Buzo, section II, paragraphs 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657